Title: The Senate to John Adams, [23 May 1797]
From: United States Senate
To: Adams, John


                    
                        Sir
                        [23 May 1797]
                    
                    The Senate of the United States request you to accept their acknowledgments for the comprehensive and interesting detail you have given, in your speech to both Houses of Congress, on the existing state of the Union.
                    While we regret the necessity of the present meeting of the Legislature, we wish to express our entire approbation of your conduct in convening it on this momentous occasion.
                    The superintendance of our national faith, honour and dignity, being, in a great measure, constitutionally deposited with the Executive, we observe, with singular satisfaction, the vigilance, firmness and promptitude exhibited by you, in this critical state of our public affairs, and from thence derive an evidence and pledge of the rectitude and integrity of your administration. And we are sensible, it is an object of primary importance, that each branch of the government should adopt a language and system of conduct, which shall be cool, just and dispassionate; but firm, explicit and decided.
                    We are equally desirous, with you, to preserve peace and friendship with all nations, and are happy to be informed, that neither the honour or interests of the United States forbid advances for securing those desirable objects, by amicable negociation, with the French republic. This method of adjusting national differences, is not only the most mild, but the most rational and humane, and with governments disposed to be just, can seldom fail of success, when fairly, candidly and sincerely used. If we have committed errors, and can be made sensible of them, we agree with you, in opinion, that we ought to correct them, and compensate the injuries, which may have been consequent thereon, and we trust the French republic will be actuated by the same just and benevolent principles of national policy.
                    We do therefore most sincerely approve of your determination to promote and accelerate an accommodation of our existing differences with that republic by negociation, on terms compatible with the rights, duties,  interests and honour of our nation. And you may rest assured of our most cordial co-operation so far as it may become necessary in this pursuit.
                    Peace and harmony with all nations is our sincere wish; but such being the lot of humanity that nations will not always reciprocate peaceable dispositions: it is our firm belief that, effectual measures of defence, will tend to inspire that national self-respect and confidence at home, which is the unfailing source of respectability abroad, to check aggression and prevent war.
                    While we are endeavouring to adjust our differences with the French republic by amicable negociation, the progress of the war in Europe, the depredations on our commerce, the personal injuries to our citizens and the general complexion of affairs, prove to us your vigilant care, in recommending to our attention, effectual measures of defence.
                    Those which you recommend, whether they relate to external defence, by permitting our citizens to arm for the purpose of repelling aggressions on their commercial rights, and by providing sea convoys, or to internal defence, by increasing the establishments of artillery and cavalry, by forming a provisional army, by revising the militia laws and fortifying, more completely, our ports and harbours, will meet our consideration under the influence of the same just regard for the security, interest and honour of our country, which dictated your recommendation.
                    Practices so unnatural and iniquitous, as those you state, of our own citizens, converting their property and personal exertions into the means of annoying our trade, and injuring their fellow-citizens, deserve legal severity commensurate with their turpitude.
                    Although the Senate believe, that the prosperity and happiness of our country does not depend on general and extensive political connexions with European nations, yet we can never lose sight of the propriety as well as necessity of enabling the Executive, by sufficient and liberal supplies, to maintain, and even extend our foreign intercourse, as exigencies may require, reposing full confidence in the Executive, in whom the constitution has placed the powers of negotiation.
                    We learn with sincere concern, that attempts are in operation to alienate the affections of our fellow-citizens from their government. Attempts so wicked, wherever they exist, cannot fail to excite our utmost abhorrence. A government chosen by the people for their own safety and happiness, and calculated to secure both, cannot lose their affections, so long as its administration pursues the principles upon which it was erected. And your resolution to observe a conduct just and impartial to all nations, a sacred regard to our national engagements, and not to impair the rights of our government, contains principles which cannot fail to secure to your administration the support of the National  Legislature, to render abortive every attempt to excite dangerous jealousies among us, and to convince the world that our government and your administration of it, cannot be separated from the affectionate support of every good citizen. And the Senate cannot suffer the present occasion to pass, without thus publicly and solemnly expressing their attachment to the constitution and government of their country, and as they hold themselves responsible to their constituents, their consciences and their God, it is their determination by all their exertions to repel every attempt to alienate the affections of the people from the government, so highly injurious to the honour, safety and independence of the United States.
                    We are happy, since our sentiments on the subject are in perfect unison with yours, in this public manner to declare, that we believe the conduct of the government has been just and impartial to foreign nations, and that those internal regulations which have been established for the preservation of peace, are in their nature proper, and have been fairly executed.
                    And we are equally happy, in possessing an entire confidence in your abilities and exertions in your station, to maintain untarnished, the honour, preserve the peace, and support the independence of our country; to acquire and establish which, in connexion with your fellow-citizens, has been the virtuous effort of a principal part of your life.
                    To aid you in the honourable and arduous exertions, as it is our duty, so it shall be our faithful endeavour. And we flatter ourselves, Sir, that the proceedings of the present session of Congress will manifest to the world, that although the United States love peace, they will be independent. That they are sincere in their declarations to be just to the French, and all other nations, and expect the same in return.
                    If a sense of justice, a love of moderation and peace, shall influence their councils, which we sincerely hope, we shall have just grounds to expect, peace and amity between the United States and all nations will be preserved.
                    But if we are so unfortunate, as to experience injuries from any foreign power, and the ordinary methods by which differences are amicably adjusted between nations shall be rejected, the determination “not to surrender in any manner the rights of the government,” being so inseparably connected with the dignity, interest and independence of our country, shall, by us, be steadily and inviolably supported.
                    
                        
                            Thomas Jefferson
                            {
                            Vice-President of the United States and President of the Senate.
                        
                    
                 